 In the Matter of KEAMCO, INC.(ROYAL THEATRE)andHAROLD P.DOUGLAS, JR.In the Matter of PHILADELPHIA MOVING PICTURE MACHINE OPERATORSUNION, LOCAL#307-A,AFFILIATED WITH INTERNATIONAL ALLIANCEOF THEATRICAL STAGE EMPLOYEES AND MOVING PICTURE MACHINEOPERATORS OF THEUNITED STATES AND CANADA,AFLandHAROLD P.DOUGLAS, JR.Cases Nos. 4-CA-222 and 4-CB-36.-Decided June 30, 1950DECISION AND ORDEROn March 20, 1950, Trial Examiner Reeves R. Hilton issued hisOrder Dismissing Complaint, in the above-entitled proceeding, findingthat it would not effectuate the policies of the Act to assert jurisdic-tion in this proceeding, and dismissing the consolidated complaint, asset forth in the copy of the Order Dismissing Complaint attachedhereto.Thereafter, the General Counsel filed a request for review,pursual}t to Section 20327 of the Board's Rules and Regulations, andsupporting brief.'The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial- error was committed.Except as. noted, the rulingsare hereby affirmed.'The Board has considered the Order Dismis-IAs the request for review was timely filed, the Respondent Union's motion todismiss,which asserts that said request'was not timely, is hereby denied.See Section 203.86 ofthe Board's Rules and Regulations.2On the ground that it was not within the issues as framed by the complaint, the TrialExaminer excluded certain evidence offered by the General Counsel for the purpose of estab-lishing the relationship of certain of the stockholders, officers, and directors of theRespondent Employer to certain other theatres, located in Pennsylvania and New Jersey.The General Counsel sought, by means of such evidence, to establish that the RespondentEmployer operated the Royal Theatre as part of an interstate chain of motion picturetheatres.The exclusion of the proffered evidence was error.The complaint did notspecifically allege that the Respondent Employer operated the Royal Theatre as part of aninterstate chain.However, the broad jurisdictional allegations of the complaint, to theeffect that the activities of the Respondent Employer affect commerce, made relevant andmaterial any evidence relating to theissueof jurisdiction.Although it would have beenbetter practice, had the General Counsel amended the complaint, as suggested by the TrialExaminer, to allege specifically that the Royal Theatre was operated as part of an inter-state chain, once the jurisdiction issue has been raised, any evidence relevant to that issueisadmissible.Accordingly, the Trial Examiner's rulings excluding such evidence arehereby reversed.We. have, therefore, considered the General Counsel's offer of proof with respect to suchevidence.Assuming, for the purposes of this proceeding, the General Counsel's ability to90 NLRB No.. 110.652 KEAAICO, INC.653sing Co1Iplaint, the General Counsel's. request for review and sup-porting brief, and the entire record in the case.3We find that theRespondent Employer's operations at the Royal Theatre, which arefully described in the TrialExaminer'sOrder, affect commerce withinthe meaning of the Act.However, because such operationsare essen-tially locd in character, We find that it Would not effectuate the policiesof the Act to assert jurisdiction in this proceeding.Accordingly, we<aflirm the Trial Examiner's dismissal of the complaint and deny theGeneral Counsel's request that his ruling be reversed.ORDERITISHEREBYORDEREDthatthe complaint herein be, and it hereby is,dismissed.CHAIRMAN HERZOGandMEMBER B E2'NOI Stook no part inthecon-sideration of the above Decision and Order.ORDER DISMISSING COMPLAINTUpon charges duly filed, the General Counsel issued his consolidated complaintdated November 28, 1949, in the above-entitled cases.The. Respondent Keamco,Inc., and the Respondent Philadelphia Moving Picture Machine Operators Union,Local #307-A, affiliated with International Alliance of Theatrical Stage Em-ployees and Moving Picture Machine Operators Of the United States and Canada,AFL' (herein called Local 307-A), filed separate answers to the complaint denying the jurisdiction of the National Labor Relations Board and the commissionof unfair labor practices.A hearing was held at Philadelphia, Pennsylvania, before the undersigned TrialExaminer, on February 7 to 9, 1949. All parties were represented by counsel,participated in the hearing, and were afforded full opportunity to examine andcross-examine witnesses, to introduce relevant evidence bearing upon the issues,to present oral argument, and to file briefs.Counsel orally argued the matter,before the Trial Examiner and briefs have been received from the parties.At the close of the hearing, the Respondents moved to dismiss the complainton jurisdictional grounds.The Trial Examiner reserved ruling on this motion.and the matter was taken under advisement.Now upon the basis of the plead-prove the facts contained in the offer,such facts would establish,at most,that the Waxfamily controlled and operated six motion picture theatres in Philadelphia,Pennsylvania,that two members of that family also operate one motion picture theatre in Atlantic City,New Jersey,and that all such theatres were operated as a joint enterprise..These factswould not, in our opinion,establishthat theRoyal Theatre operates as an integral part of-an interstate chain of the type which we have held warrants assertingjurisdiction overwhat would otherwise be regarded as a purely local enterprise.Cf.Balaban d Katz(Princess Theatre),87 NLRB 1071.We find,therefore,that the Trial Examiner's errorwas not prejudicial.Accordingly,the General Counsel's motion,that this proceeding beremanded for the purpose of receiving such evidence,is hereby denied.3As the record and the General Counsel's request for review-and supporting brief, in ouropinion adequately present the issues and the positions of the parties, the Respondent-Union's request for oral argument is hereby denied.As amended at the hearing. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDings, the evidence, and the entire record in the proceedings, and upon considera-tion of the briefs submitted,the motion of Respondents is granted for the rea-sons set forth below.The complaint alleges, and it is undisputed,that Keamco,a Pennsylvania cor-poration owns 2 and operates the Royal Theatre in Philadelphia, Pennsylvania,where it is engaged in the business of exhibiting motion pictures to the public.The Royal is the type of theatre commonly known as a"neighborhood" houseand has a capacity of 980 persons.The complaint further alleges that Keamco"in the course and conduct of its operation of its Royal Theatre . . ." is en-gaged in commerce as defined in the Act.During the course of the hearing, theGeneral Counsel sought to establish that the Royal is operated as part of achain of four or five local theatres, and that certain officers and stockholders inKeamco "leased" or had an "interest" in the Allan Theatre in Atlantic City,New Jersey. In substance, the General Counsel established that Keamco andanother corporation, Stamco, Inc., operating the Standard Theatre, located inPhiladelphia,have practically the same officers and stockholders and that MorrisWax, president of the corporations,executed separate collective bargainingagreementswith Local 307-A.Moe Wax, vice president of Keamco,a witnessfor the General Counsel, denied that the Royal was operated as a part of anychain system and denied that he or any other officer or stockholder of Keamcohad "leased" or had any "interest" in the Allan Theatre.Thereafter, the TrialExaminer refused to permit the introduction of evidence with respect to anyinterstate chain operation on the part to Keamco, since such evidence was beyondthe issues as framed by the complaint, as well as constituting a different theoryfrom that upon which the complaint is based.While the General Counsel con-ceded that the jurisdictional allegations in the complaint are limited to the busi-ness operations of Keamco at the Royal,' he did not request leave to amend hiscomplaint to allege that Keamco is engaged in an interstate chain operation.As appears below, the fact that the Royal may have been operated as part of alocal or intrastate chain is of no consequence.In Philadelphia motion pictures are distributed to exhibitors through themedium of local film exchanges established by both the major and minor pictureproducers or distributors, as well as State right or apparently independent ex-2Keamco also owns the Lincoln Theatre in Philadelphia but has always leased the sameto other operators ; the last lease expired in October 1949.3In his brief filed with the Trial Examiner the General Counsel states (p. 17) that thejurisdictional allegations in the complaint were "broadly and generally drawn withoutreference to the actual or specific organization of Respondent Employer's corporate struc-ture ; its systems of executive management and control ; or its relations by affiliation, com-mon ownership and control, to other enterprises. It was supposed at the hearing. evidenceon these subjects would be admitted for the purpose of showing the full extent of thetheatre holdings and operations of the wax family which entirely owns RespondentEmployer."At the hearing, the General Counsel admitted (Tr. pp. 199-200) that whewthe complaint was issued he "was not in possession of facts which indicated what rela-tionship existed, if any, between the respondent, Keamco, and other theatres."The record!further disclosesthat theoriginal charge against the Respondent Keamco was filed onApril 11, 1949, and the complaint issued on November 28, 1949 ; the record fails to dis-close what steps the General Counsel pursued to secure these facts (luring the above period-In any event. it is immaterial what reasons or motives may have prompted the GeneralCounsel to allege the jurisdictional facts upon the theory and in the language chosenit is sufficient to state that he has done so.Further, such reasons or motives do notalter or affect the elementary principle that the purpose of the complaint is to frame andsapprise the Respondent of the issues to be litigated(Cathey Lumber Co.,86 NLRB 157). KEAMC'O, INC.655changes."These exchanges maintain positive prints of pictures, which areprocessed or printed from the master negatives in laboratories located in theStates of California, New York, and New Jersey and are shipped to the exchangesfor release.The exchanges, through their salesmen or representatives, solicitlicense or rental agreements with the exhibitors for the exhibition of their pic-tures, which agreements are subject to approval by the home office of the respectiveexchanges, all of which are located in New York City" Generally, the exhibitormay "book" the picture, i. e., the date of showing which is usually 2 weeks inadvance of the actual showing, prior to approval by the home office.Whenthe picture is ready for exhibition the exchange delivers the print to the theatreand upon completion of its run it is returned to the exchange. Feature pic-tures e are ordinarily first shown at downtown or "first-run" theatres and fromabout 2 of 4 weeks after the completion of this showing they are exhibited at"key neighborhood" theatres.'From 1 to 3 weeks subsequent to this showing,feature pictures are exhibited at "third-run" theatres and the system continuedsuccessively until the pictures may be shown at sixth or seventh run theatres.'In Philadelphia, a "top" feature picture, during the entire period of its release,may be shown at 125 different theatres. The Royal is known as a "third-run"theatre.In accordance with the above-mentioned procedure, Keamco rents its picturesfrom exchanges in Philadephia including those of the major film producers,namely, RKO, Columbia, Universal, United Artists, Warner Bros., Paramount,and Twentieth-Century Fox.During the year 1949, Keamco exhibited approxi-mately 200 feature pictures and its license fees for all pictures shown amountedto approximately $40,000.During the same year Keamco received about $100,000gross (after deduction of taxes) from the sale of admissions and about $10,000from candy and soft drink concessions. In the same period the expenditures ofKeamco amounted to approximately $50,000, consisting principally of wages, localadvertising, and tickets which are purchased and printed locally.All suppliesand equipment, including 2 motion picture projectors and subsidiary projectionbooth equipment are purchased and obtained locally.The funds of Keamcoare deposited in a local bank and all disbursements for wages, withholdingtaxes, Federal, State, and city taxes, and other expenses are made from thesefunds.Keamco is a member of the Allied Independent Theatre Owners ofEastern Pennsylvania, a typical trade association, but the association exercises4 There are approximately 17 exchanges ; the major companies operate 8 and the minorcompanies 5.The remainder are State right exchanges which buy or lease exhibitionrights from producers or distributors and have no "hook-up" with other exchanges underthe general management of the same company..5 The exchange mails the agreement in triplicate to its New York office for approval.When approved, the signature of the appropriate officer is stamped or perforated uponthe agreement and two copies are returned to the exchange; one is retained by the ex-change and one is given to the exhibitor.Until such approval, the agreement is merelyan "application" to exhibit the picture submitted by the exhibitor.9 About 250 feature pictures are produced each year.Newsreels, short subjects, averagewesterns,etc., are not considered as feature pictures.7In Philadelphia,there are approximately 10 first-run theatres and between 8 and 18key neighborhood theatres.The latter depend upon the number of prints made availableby the particular exchange for simultaneous showing of the picture by these theatres.8There are approximately 180 theatres in Philadelphia which exhibit pictures after the"key neighborhood"theatres.UFeature pictures are leased individually whereas newsreels,serials, and shorts may beand are leased in series covering a stated period of time. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDno authority or control .over the, management. or labor policiesof'-Keamco.Inits normal operations Keamco employs about 24 persons including2 regular, 2assistant, and 1 relief projectionists.Itsweekly payroll amounts to about$8,000.Keamco has recognized and executed collective bargainingagreementswith Local 307-A covering the projectionists employed at the Royal, the presentagreementexpiring August 31, 1950.The Respondents assert that the exhibition of motion pictures at the Royalis purely a local affair, therefore Keamco is not subject to the jurisdiction ofthe Board and, in any event, the assertion of jurisdiction by the Board in thiscase would not effectuate the policiesof the Act.I am of the opinion that Keamco in the operation of its theatre is plainlyengaged ina businessaffecting commerce as that term is defined in the Act.It is true that the mere exhibition of pictures at the Royal is essentially a localenterprise but it has long since been established that an employer may be sub-ject to the jurisdiction of the Act although not himself engaged incommerce10As appears above, Keamco rents pictures from the Philadelphia exchanges ofthe major producers or distributors under license agreements which must beapproved by the New York office of the particular exchange.Under this arrange-ment the exchanges, which receive films from places outside the State of Penn-sylvania, deliver the same to Keamco for showing and upon completion thereofpick up the prints for exhibition at other theatres.This procedure is continuousand during1949 was repeated on about 200 occasions with respect to featurepictures alone.Under these circumstances it can scarcely be denied that a labordispute involving the employees at the Royal Theatre would have the necessaryintent or effect of burdening or obstructing interstate commerce.The Respondents urge that thebusinessoperations of Keamco are very smalland. unimportant when considered in relationship to the Nation-wide motionpicture theatre industry and, therefore, jurisdiction should not be exercised inthismatter.The record" discloses, that during 1949, there were throughoutthe United States, in round figures, 20,000 motion picture theatres, with a seatingcapacity of 12,000,000 persons, which employed 172,000 employees; in 1.948, theweekly payroll of these theatres amounted to $175,000,000, they also paid filmlicense fees in the aggregate sum of $540,000,000, and their total income fromthe sale of admissions amounted to $1,545,000,000.Certainly, these figures areimpressive, but neither the volume of business nor the relative position of theparticular employer in respect to the entire industry is controlling insofar as thepower of the Board to assert jurisdiction is concerned, provided such volumedoes not fall within thede mitiininw.sdoctrine.Obviously; the volume of businesstransacted by Keamco does not fall within that doctrine(Fainablattcase,sup)'a;N. L. R. B: v. &u.barban LumberCo., 121 F. 2d 829 (C. A. 3) ).I am not persuaded by the argument that the operations of Keamco, or thoseof any local theatre, are, insignificant or unimportant in comparison to theentire industry.On the contrary, it appears to me that the vast motion pictureproduction and distribution system'- is dependent upon local theatres to exhibittheir pictures and, accordingly, the Royal and like theatres may be looked uponas a part or phase of that system. The Supreme Court inU.S. v.CresceatAmusementCo., 323 U. S. 173, held that injunctive relief, under the Sherman'ON. L.R. 11, v.Fainblatt,306 U.S. 601, 604.ItThe credited testimony of HerbertMiller,editor of "Exhibitor,"a journal publishedand distributedby the National Motion PictureTrade Association.12SeeColumbia Pictures Corporation,.et al.,61 NLRB 1030,and 73 NLRB 486. KEAMCO, INC.657Anti-Trust Act (26 Stat. 209, 15 U. S. C. Sections 1-2), is proper to restraincertain exhibitors and distributors from continuing in effect or resuming licenseagreements whereby the exhibitors secured a monopoly in the exhibition of pic-tures in a particular area and thereby eliminated from competition the inde-pendent local operator. In passing upon the motion picture distribution system,the Court stated that although the showing of pictures is a "local affair" theregular exchange of films in interstate commerce is adequate to bring the ex-hibitors within reach of the term commerce as defined in the Act u (pp. 1S3-184).Accord :Bigelow v. RKO Theatres,327 U. S. 251.Be that as it may, the Board in recent decisions has refused for policy reasonsto assert jurisdiction in cases where the employer is engaged in an essentiallylocal business even though the operations of the employer in the conduct ofsuch business may affect interstate commerce."On the other hand, the Boardhas consistently held that an essentially local business loses its local characterwhen it is part of an intergrated interstate operation and, accordingly, the Boardhas asserted jurisdiction over such enterprises.1°Thus, inBalaban ti Katz(Princess Theatre),87 NLRB 1071, the Board asserted jurisdiction over a localmotion picture theatre, a segment of an interstate chain of 120 theatres directedand controlled from the home office of the employer, since it was "operated asan intergral part of the Employer's Multi-State business." In its decision theBoard pointed out the employer rented films from the local exchanges of thedistributors at an annual rental exceeding $25,000, but the relationship of thisphase of the employer's operations in respect to commerce was not discussed,nor was it necessary to do so in view of the employer's interstate chain opera-tions.Since the Respondent Keamco is not engaged in any interstate chainbusiness,I am of the opinion its operations concerning the Royal Theatre areessentially local in nature and, while the operations are not unrelated to com-merce, I believe that to assert jurisdiction in this case would not effectuate thepolicies of the Act. (Cf.Olympia Stadium Corporation,85 NLRB 389.)For the reasons stated, the motion to dismiss the complaint upon jurisdictionalgrounds ishereby granted; and it is herebyORDERED that said complaint be dismissed in its entirety.Any party may obtain a review of the foregoing order, pursuant to Section203.27 of the Rules and Regulations of the Board by filing a request therefor withthe Board, stating the grounds for review, and immediately upon such filingserving a copy thereof on the Regional Director and the other parties.Unlesssuch request for review is filed within ten (10) days from the date of this orderof dismissal, the case shall be closed.REEVES R. HILTON,Trial Examiner.Dated March 20, 1950.18The Act provides that, "Every contract, combination in the form of trust or other-wise, or conspiracy, in restraint of trade or commerce among the several States, or with-foreign nations, is hereby declared to be illegal. . .(15 U. S. C. Section 1.)14A-1 PhotoService, 83 NLRB 564 ;Haleston Drug Stores, Inc.,86 NLRB 1166 ;TheWhite Sulpher Springs Company,85 NLRB 1487;George W. Looby,85 NLRB 412;Ray-Lyon Co., Inc.,83 NLRB 487;Tom Thumb Stores, Inc.,87 NLRB 1062;Squire's, Inc.,88NLRB 8. InPetredis and Fryer,85 NLRB 241, the Board refused to assert jurisdictionover contractors engaged in construction of drive-in theatre although substantial amountsof materials purchased by local suppliers originated out of State.'5Childs Company,88 NLRB 720, and cases cited.903847-51-vol. 90-43